Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of the amendment filed 5/4/2021. Claims 1, 2, 4-14, and 16-20 are pending. Claims 4 and 15 were canceled. Claims 1 and 13 were amended. 

Response to Arguments
Applicant's arguments filed 5/4/2021 have been fully considered but they are not persuasive.
The applicant amended the claims to recite, “comparing the MRI data to a dictionary to determine perfusion information, wherein the dictionary includes a plurality of entries and each entry includes one or more predetermined perfusion parameters; and generating, using the perfusion information including at least one of the predetermined perfusion parameters, a report indicative of perfusion within the subject. 
While the applicant amended the claims in an attempt to overcome the prior art, the amended language and nomenclature are ambiguous and confusing to the extent that it is unclear to the examiner whether the limitations are even consistent with the initial disclosure. Further, while the applicant disparages Cohen, it is unclear how exactly the pending application is technically different beyond different choices in nomenclature and phrasing as discussed below. It is unclear to the examiner, what limitations as claimed are distinguished from the teachings of Cohen, or how the limitations as claimed provide any new or unexpected result. 
The applicant argues:

This is a conclusory statement made without explanation without supporting arguments. The examiner disagrees with this statement as outlined in the rejection and arguments provided below. The applicant attempts to distinguish the teaching of Cohen from the pending claims by stating:
“Rather, Cohen teaches a method for estimating quantitative perfusion parameters that includes acquiring contrast enhanced data using a pulse sequence (e.g., an MRF pulse sequence) with optimized acquisition parameters and simultaneously determining longitudinal and transverse relaxation parameters by comparing the acquired contrast-enhanced data with a dictionary including signal evolution templates.” 
The examiner maintains this is a specious arguments as the features cited by the applicant in order to differentiate Cohen from the pending claims are consistent with teachings in the pending application as outlined in the rejection and arguments provided below.  
First, it is unclear what is meant by the limitation “wherein the dictionary includes a plurality of entries and each entry includes one or more predetermined perfusion parameters” as recited in the claims and what specifically constitutes a “perfusion parameter”. The phrase “perfusion parameter(s)” is recited three times in the specification, and nowhere does it support the limitations as claimed. Paragraph [0028] recites: 
“By way of example, perfusion information may include arterial fraction (AF), distribution volume (DV), mean transit time (MTT), cerebral blood flow (CBF), time-to-peak (TTP), cerebral blood volume (CBV), and other perfusion parameters, as well as tissues, voxels or regions of interest associated with such parameters.” (Emphasis provided by the examiner.)

Further para. [0034] recites, “The dictionary matching may be performed on a voxel-by-voxel basis to determine various perfusion parameters in the ROI(s).” Para. [0037] recites, “In some aspects, this step may include reconstructing one or more images or maps of the subject depicting variation of perfusion parameters across tissues in the ROI(s).” In both there recitations, the perfusion parameters are again identified as parameters which are to be determined. Thus they are not “predetermined perfusion parameters” nor included as entries in the dictionary as recited in the claim.
In all three recitations of “perfusion parameters” as recited in the pending disclosure, the perfusion parameters are parameters which are to be determined based on dictionary matching, and are not included as elements in the dictionary as recited in the amended claims. Further, as best understood by the examiner, based on para. [0028], the term “perfusion parameters” could reasonably be interpreted as a generic catch-all for “perfusion information” and could reasonably be used interchangeably. It is unclear how to distinguish the claimed limitation “perfusion information” from the claimed limitation “perfusion parameter”.
Adding to the confusion, claim 4 recites, “wherein the one or more perfusion parameters comprises at least one of an arterial fraction (AF), a distribution volume (DV), a mean transit time (MTT), a cerebral blood flow (CBF), a time-to-peak (TTP), and cerebral blood volume (CBV).” However, this description for “perfusion parameter” is consistent with the definition of “perfusion information” as recited in para. [0028]. Thus it is unclear whether “perfusion information” and “perfusion parameters” are equivalent. 
For the above reasons, the examiner maintains it is unclear what is meant by “wherein the dictionary includes a plurality of entries and each entry includes one or more predetermined perfusion parameters” as the perfusion parameters appear to be parameters which are determined by the dictionary, and not “predetermined” elements of entries in the dictionary. 
Second, the applicant attempts to contrast Cohen from the pending application, however, such arguments are unclear to the examiner. The applicant argues, “Rather, Cohen teaches a method for estimating quantitative perfusion parameters that includes acquiring contrast enhanced data using a pulse sequence (e.g., an MRF pulse sequence) with optimized acquisition parameters and simultaneously determining longitudinal and transverse relaxation parameters by comparing the acquired contrast-enhanced data with a dictionary including signal evolution templates… Quantitative perfusion parameters are then computed based on the longitudinal and transverse relaxation parameters, e.g., using pharmacokinetic model. See, Cohen, Fig. 1, paragraphs 7, 12, 16, 21, and 38” (emphasis provided by the examiner). As best understood by the examiner, the above teachings of Cohen are consistent with the pending application and it is unclear how the pending application is distinguished from the teaching of Cohen. 
For example, the pending application also teaches estimating quantitative perfusion parameters using a predetermined pulse sequence and contrast agents (see abstract). Further, para. [0034] teaches a pattern matching algorithm including the use of an inner product and template match and para. [0036] of the pending disclosure teaches the use of longitudinal and transverse relaxation parameters, i.e. T1 and T2, respectively, along with a pharmacokinetic model, and pulse sequences. As best understood by the examiner, Cohen teaches equivalent matching processes including the dot product and template matching. See paras. [0007] and [0024] of Cohen. Further, the applicant acknowledges that “Cohen teaches an MRF dictionary that includes parameters such as longitudinal and transverse relaxation parameters.” Cohen also teaches in paras. [0021] and [0038] wherein pharmacokinetic modeling is used to estimate the perfusion parameters (e.g. cerebral blood volume (CBV) and mean transit time (MTT)) from the relaxation parameters. Thus, the dictionary includes parameters such as longitudinal and 
While the applicant cites features of Cohen in an attempt to distinguish Cohen from the limitations as claimed, however, the examiner maintains that the cited features are similarly recited in the pending disclosure. 
Four the reasons outlined above, the examiner maintains claims 1, 2, 4-14, and 16-20 stand rejected. The examiner maintains that the limitations as recited in the claims are inconsistent with the initial disclosure. Further, the technical features as claimed and taught in the pending specification are consistent with the teachings taught in Cohen and do not provide any new or unexpected results. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-14, and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1 and 13, it is unclear what is meant by the limitation “wherein the dictionary includes a plurality of entries and each entry includes one or more predetermined perfusion parameters” as recited in the claims and what specifically constitutes a “perfusion parameter” and how 
The limitation “perfusion parameter” is recited three times in the pending specification. Paragraph [0028] recites: 
“By way of example, perfusion information may include arterial fraction (AF), distribution volume (DV), mean transit time (MTT), cerebral blood flow (CBF), time-to-peak (TTP), cerebral blood volume (CBV), and other perfusion parameters, as well as tissues, voxels or regions of interest associated with such parameters.” (Emphasis provided by the examiner.)
In this disclosure, the term “perfusion parameters” is listed as an example of “perfusion information” which is the information to be determined, thus they are not “predetermined perfusion parameters” nor included as entries in the dictionary.
Further para. [0034] recites, “The dictionary matching may be performed on a voxel-by-voxel basis to determine various perfusion parameters in the ROI(s).” Para. [0037] recites, “In some aspects, this step may include reconstructing one or more images or maps of the subject depicting variation of perfusion parameters across tissues in the ROI(s).” In both recitations, the perfusion parameters are parameters which are to be determined, not “predetermined”. 
Adding to the confusion, claims 4 and 16 recite, “wherein the one or more perfusion parameters comprises at least one of an arterial fraction (AF), a distribution volume (DV), a mean transit time (MTT), a cerebral blood flow (CBF), a time-to-peak (TTP), and cerebral blood volume (CBV).” However, this definition for “perfusion parameter” is consistent with the definition of “perfusion information” as recited in para. [0028]. Thus it is unclear whether “perfusion information” and “perfusion parameters” are equivalent. 
In all three recitations of “perfusion parameters” as recited in the pending disclosure, the perfusion parameters are parameters which are to be determined based on dictionary matching, and 
For the purpose of examination, the examiner will interpret the longitudinal and transverse relaxation parameters as equivalent to “perfusion parameters” as they are used to determine perfusion information and pharmacokinetic modeling is used to estimate perfusion parameters from the relaxation parameters. 
Claims 2, 4-12, 14, and 16-20 are rejected through a dependence on one of claims 1 and 13.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-6, 8-9, 11-14, 16-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cohen US 2017/0276753.

Regarding claim 1, Cohen teaches a method for generating images of a subject using a magnetic resonance imaging (MRI) system (method for MRI imaging; see abstract), the method including steps comprising: 
(MRI system using pulse sequences from subject after injection of contrast agent; see para. [0013]); 
comparing the MRI data to a dictionary to determine perfusion information (comparing acquired data with dictionary data based to obtain perfusion parameters; see para. [0007] and [0019]), wherein the dictionary includes a plurality of entries and each entry includes one or more predetermined perfusion parameters (a dictionary comprises a plurality of different signal evolution templates wherein quantitative perfusion parameters are computed based on the longitudinal relaxation parameters and the transverse relaxation parameters, wherein the predefined dictionary includes predicted signal evolutions associated with different combination of materials and acquisition parameters, wherein pharmacokinetic modeling is used to estimate the perfusion parameters from the relaxation parameters; see para. [0007], [0019]-[0021], and [0038]); and 
generating, using the perfusion information including at least one of the predetermined perfusion parameters, a report indicative of perfusion within the subject (information is generated including perfusion parameter maps using the estimated relaxation parameters wherein non-limiting examples of perfusion parameters include cerebral blood volume and mean transit time, wherein pharmacokinetic modeling is used to estimate the perfusion parameters from the relaxation parameters; see paras. [0007], [[0012]-[0013], [0019]-[0021], and [0038]).

Regarding claim 13, Cohen teaches a magnetic resonance imaging (MRI) system (the magnetic resonance system of Fig. 3) comprising: 
a magnet system configured to generate a polarizing magnetic field about a portion of the subject positioned in the MRI system; a plurality of gradient coils configured to apply a gradient field to the polarizing magnetic field; a radio frequency (RF) system configured to apply a RF excitation field to (magnet assembly 324 comprises polarizing magnet 326; gradient coil assembly 322; and RF coil 328; see Fig. 3); 
at least one processor configured to: control the plurality of gradient coils and RF system to perform a predetermined pulse sequence to acquire MRI data from the subject after having delivered a dose of a contrast agent to the subject (the MRI system 300 includes processor 308, data processor 314 and controls the gradient coil 322 and RF coil 328 to generate the pulse sequence; see Fig. 3; see para. [0039]-[0045]); 
compare the MRI data to a dictionary to determine perfusion information (the MRI system 300 includes processors to compare acquired data with dictionary data based to obtain perfusion parameters; see para. [0007], [0019], [0039]-[0050]), wherein the dictionary includes a plurality of entries and each entry includes one or more predetermined perfusion parameters (a dictionary comprises a plurality of different signal evolution templates wherein quantitative perfusion parameters are computed based on the longitudinal relaxation parameters and the transverse relaxation parameters, wherein the predefined dictionary includes predicted signal evolutions associated with different combination of materials and acquisition parameters, wherein pharmacokinetic modeling is used to estimate the perfusion parameters from the relaxation parameters; see para. [0007], [0019]-[0021], and [0038]); and 
generate, using the perfusion information including at least one of the predetermined perfusion parameters, a report indicative of perfusion within the subject (information is generated including perfusion parameter maps using the estimated relaxation parameters wherein non-limiting examples of perfusion parameters include cerebral blood volume and mean transit time, wherein pharmacokinetic modeling is used to estimate the perfusion parameters from the relaxation parameters; see paras. [0007], [[0012]-[0013], [0019]-[0021], and [0038]).

Regarding claims 2 and 14, Cohen further teaches wherein the method further comprises acquiring dynamic contrast-enhanced magnetic resonance imaging (DCE-MRI data) data (imaging is DCE-MRI; see para. [0002] and [0013]).

Regarding claims 4 and 16, Cohen further teaches wherein the method further comprises wherein the one or more perfusion parameters comprises at least one of an arterial fraction (AF), a distribution volume (DV), a mean transit time (MTT), a cerebral blood flow (CBF), a time-to-peak (TTP), and cerebral blood volume (CBV) (perfusion parameters maps can be estimated for CBF, CVB, MTT; see para. [0038]).

Regarding claims 5 and 17, Cohen further teaches wherein the method further comprises comparing the MRI data by executing a pattern matching algorithm that correlates patterns of signal evolutions associated with the MRI data and corresponding entries in the dictionary (comparisons are made to the dictionary using matching or pattern recognition techniques; see para. [0019], [0024], [0030], [0037]).

Regarding claim 6, Cohen further teaches wherein the pattern matching algorithm includes at least one of an inner product, a template match, a matrix inversion, a correlation, a Bayesian estimation, basis pursuit, or simulated annealing (matching is performed using a plurality of different signal evolution templates; see para. [0007]).

Regarding claim 8, Cohen further teaches wherein the dictionary matching is performed on a voxel-by-voxel basis to determine perfusion parameters (using pharmacokinetic models, the perfusion parameters are calculated for each voxel; see para. [0021]).

Regarding claims 9 and 18, Cohen further teaches wherein the method further comprises generating the dictionary by combining physical and hemodynamic properties with the predetermined pulse sequence and a pharmacokinetic model (dynamic contrasting is performed based on measurement of the contrast agent accumulation in the tissue over time and using a pharmacokinetic modeling; see para. [0013]).

Regarding claims 11 and 20, Cohen further teaches wherein the method further comprises reconstructing at least one image depicting perfusion in the subject (the data processing server 314 generates reconstructed images, generating functional magnetic resonance images, or calculating motion or flow images; see para. [0047]).

Regarding claim 12, Cohen further teaches wherein the dictionary is a compressed dictionary (the dictionary is a predefined dictionary, wherein any predefined dictionary could reasonably be interpreted as equivalent to a compressed dictionary in view of a broadest reasonable interpretation; see para. [0019]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen US 2017/0276753 in view of Liu US 2016/0073992.

Regarding claim 7, Cohen fails to teach wherein the pattern matching is performed using at least one of a neural network or deep learning network.
Liu teaches wherein the pattern matching is performed using at least one of a neural network or deep learning network (the machine learning implements an artificial learning network; see para. [0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the pattern matching is performed using at least one of a neural network or deep learning network as taught in Liu into Cohen in order to gain the advantage of machine learning method using an artificial neural network to perform perfusion calculations to obtain perfusion parameters.

Claims 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen US 2017/0276753 in view of Griswold et al. US 2014/0296702 (Griswold).

Regarding claims 10 and 19, Cohen fails to teach wherein the pharmacokinetic model is a dual-input single-compartment (DISC) model.
Griswold teaches wherein the pharmacokinetic model is a dual-input single-compartment (DISC) model (perfusion parameters are based on dual input single compartment model; see para. [0050] and [0074]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the pharmacokinetic model is a dual-input single-.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN LEE YENINAS whose telephone number is (571)270-0372.  The examiner can normally be reached on M - F 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on (571) 272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/STEVEN L YENINAS/Examiner, Art Unit 2868